DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-24 and 26-30 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 10, 15-18 and 22-24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schmidt et al. (US Patent Application Publication 2019/0073025), herein after referred to as Schmidt.
Regarding independent claim 1, Schmidt discloses a system configured to enable operation of an apparatus based on the gaze of a user (Abstract and paragraphs [0003] and [0068]-[0069] describes mapping (operation) of an item (shelf object) in a video/image/stream to a point of vision (focus) based on gaze. Figure 4 and paragraph [0074] descries device 24 (apparatus) as the apparatus for performing the eye gaze mapping M.), the system comprising: 
a processor (figure 4 reference control device 26 described in paragraphs [0074] and [0058] to comprise a processor); and 
a memory comprising instructions executable by the processor (paragraph [0058] describes the processor to execute program code stored in data memory as described in paragraph [0057]. Figure 4 depicts memory 28.), wherein the system is configured to: 
determine a gaze region of a user among a plurality of regions associated with the apparatus, wherein the plurality of regions comprises at least one primary gaze region and at least one secondary gaze region (Paragraph [0048] describes to determine whether a user gazes at a specific object (region) or not. Also, precisely establish towards which precise region (secondary gaze region) of an object (primary gaze region) a person directly gazes. Figure 3 and paragraph [0071] describes regions may categorize objects themselves such as between bottles, cartons, food cans, etc.), wherein the at least one primary gaze region comprises a first area in an environment of the apparatus and the at least one secondary gaze region comprises a second area in the environment of the apparatus (Two interpretations of this subject matter is provided by the current application: remarks filed 7/7/2022 state that the first gaze regions are exampled to regard the straight-ahead view and secondary gaze regions are exampled to regard the car’s instrument panel, heads-up display, entertainment panel, side mirrors, rear view mirror. This implies a spatial relationship to define the first and secondary regions (and inherently temporally since a user cannot gaze at two different spatial locations at the same time). However, newly amended subject matter of claim 3 describes “if the gaze region and second gaze region are different” such subject matter is supported in pages 13-14 lines 29-37 and 1-3 of the current application’s originally filed specification which describes the first and second regions in an environment to be to be determined (including being different) based on gaze algorithms such that a region is selected based on a confidence signal. This implies a virtual/processing relationship to define the first and secondary regions. There is no support within the specification to describe first and secondary regions to be different in regions to a spatial relationship. Therefore, with said language in claim 3 this limits the scope of interpretation of the first and secondary regions to the second interpretation supported by the specification and not the first interpretation stated in the remarks. In light of the specification, prior art Schmidt figure 5 and paragraphs [0077]-[0078] describes S16 selection of multiple algorithms A1-A3 is made specified by analysis result in step S12. S20 or S24 selects a single algorithm of the plurality (paragraph [0079] describes to execute algorithms in parallel). S22 eye gaze mapping is performed on the basis of the selected algorithm in S20 or S24. S26 a quality or grade of the eye gaze mapping is checked (confidence). Eye gaze mapping is depicted in figures 2-3 and described in paragraph [0069] to regard a point/object at which a user is gazing. Paragraph [0048] describes the point at which a user’s gazes to regard a region. Therefore, performing parallel or reperforming algorithms based on confidence score is a description of a first and second gaze region.); and 
perform at least one action based on the determination of the gaze region (Paragraphs [0002]-[0003] describes examples of the outcome of the mapping utilizes for determining which supermarket shelf items are viewed more or less frequently.); 
wherein the system is configured to determine the gaze region using a first gaze estimation algorithm and/or a second gaze estimation algorithm (Paragraph  [0047] describes selecting algorithms based on particularly situations such as for face recognition, recognition of eyes, gestures or the like. Paragraph [0048] describes an example of selecting a first algorithm to determine whether a user gazes at a specific object or not with a simpler algorithm with lower precision compared with another (second) algorithm to precisely establish which precise region of an object a person directly gazes (describing selecting algorithms based on precision/resolution requirements of the region). Figure 5 and paragraph [0078] describes optional step S26 wherein selection of the algorithm for eye gaze mapping may be choice in relation to quality or grade (describing selecting algorithms based on confidence). While the previous examples are specifically identified it should be noted the art as a whole regards a plurality of different means to select between multiple algorithms for gaze mapping (estimation).).
Regarding claim 2, Schmidt discloses the system of claim 1, wherein the system is configured to determine the gaze region using only the first gaze estimation algorithm (Paragraph [0048] describes an example of selecting a first algorithm to determine whether a user gazes at a specific object or not with a simpler algorithm with lower precision. While the second algorithm is exampled when a more precise region is required to be detected this describes situations wherein lower precision may be all that is required.).
Regarding claim 3, Schmidt discloses the system of claim 1, further configured to: 
determine the gaze region using the first gaze estimation algorithm; 
determine a second gaze region using the second gaze estimation algorithm; and 
if the gaze region and the second gaze region are different, select either the gaze region determined by the first gaze estimation algorithm or the gaze region determined by the second gaze estimation algorithm (Paragraph [0048] describes an example of selecting a first algorithm to determine whether a user gazes at a specific object or not with a simpler algorithm with lower precision compared with another (second) algorithm to precisely establish which precise region of an object a person directly gazes (describing selecting algorithms based on precision/resolution requirements of the region). Figure 5 and paragraph [0078] describes optional step S26 wherein selection of the algorithm for eye gaze mapping may be choice in relation to quality or grade (describing selecting algorithms based on confidence).).
Regarding claim 4, Schmidt discloses the system of claim 3, wherein: 
the first gaze estimation algorithm is configured to yield a first confidence signal associated with the gaze region and the second gaze estimation algorithm is configured to yield second confidence signal associated with the second gaze region; and
if the gaze region and the second gaze region are different, the system is configured to select the gaze region if the first confidence signal is higher than the second confidence signal or select the second gaze region if the second confidence signal is higher than the first confidence signal (Figure 5 and paragraph [0078] describes optional step S26 wherein selection of the algorithm for eye gaze mapping may be choice in relation to quality or grade (describing selecting algorithms based on confidence).).
Regarding claim 5, Schmidt discloses the system of claim 1, wherein the first gaze estimation algorithm comprises a head pose estimation algorithm configured to determine the gaze region based on a head pose of the user (Paragraph [0035] describes wherein the application may be utilized with VR glasses such that the view varies according to head movements to define perspective of the scene for scene recording (a perspective according to the head is a description of pose).).
Regarding claim 7, Schmidt discloses the system of claim 1, wherein the first gaze estimation algorithm comprises a first machine-learning based gaze estimation algorithm (Paragraph [0055] describes the method of gaze mapping algorithms to be a learning method such that specific decisions regarding suitable/specific algorithms with regard to boundary conditions may thus be learned and/or optimized automatically. A description of an automatic learning method is a description of machine-learning.).
Regarding claim 10, Schmidt discloses the system of claim 1, wherein the second gaze estimation algorithm comprises a second machine-learning based gaze estimation algorithm (Paragraph [0055] describes the method of gaze mapping algorithms to be a learning method such that specific decisions regarding suitable/specific algorithms with regard to boundary conditions may thus be learned and/or optimized automatically. A description of an automatic learning method is a description of machine-learning.).
Regarding claim 15, Schmidt discloses the system of claim 1, wherein if the gaze region is a primary gaze region, performing at least one action comprises determining a refined gaze region that is smaller than the primary gaze region and located within the primary gaze region (Paragraph [0048] describes an example of selecting a first algorithm to determine whether a user gazes at a specific object or not with a simpler algorithm with lower precision compared with another (second) algorithm to precisely establish which precise region (refined gaze region) of an object a person directly gazes).
Regarding claim 16, Schmidt discloses the system of claim 15, wherein the second gaze estimation algorithm is used to determine the refined gaze region (Paragraph [0048] describes an example of selecting a first algorithm to determine whether a user gazes at a specific object or not with a simpler algorithm with lower precision compared with another (second) algorithm to precisely establish which precise region of an object a person directly gazes).
Regarding claim 17, Schmidt discloses the system of claim 15, wherein performing the at least one action comprises controlling the apparatus based on the refined gaze region (Paragraph [0048] describes an example of selecting a first algorithm to determine whether a user gazes at a specific object or not with a simpler algorithm with lower precision compared with another (second) algorithm to precisely establish which precise region of an object a person directly gazes).
Regarding claim 18, Schmidt discloses the system of claim 1, wherein the first area in the environment of the apparatus comprises at least part of a display device associated with the apparatus and the second area in the environment of the apparatus corresponds to an area away from the display device (Paragraph [0070] describes the scene recording S (scene viewed by user) may be purely virtual or AR thereby describing the gaze to be comprised at a display. AR includes augmented real scenes (outside/away) from the display device virtual scenes.).
Regarding claim 22, Schmidt discloses the system of claim 1, wherein at least one primary gaze region overlaps the at least one secondary gaze region (Paragraph [0048] describes an example of selecting a first algorithm to determine whether a user gazes at a specific object or not with a simpler algorithm with lower precision compared with another (second) algorithm to precisely establish which precise region of an object a person directly gazes (describing overlap).).
Regarding independent claim 23, Schmidt discloses a method of operating an apparatus based on the gaze of a user (Abstract and paragraphs [0003] and [0068]-[0069] describes mapping (operation) of an item (shelf object) in a video/image/stream to a point of vision (focus) based on gaze. Figure 4 and paragraph [0074] descries device 24 (apparatus) as the apparatus for performing the eye gaze mapping M.), the method comprising: 
determining a gaze region of a user among a plurality of regions associated with the apparatus, wherein the plurality of regions comprises at least one primary gaze region and at least one secondary gaze region (Paragraph [0048] describes to determine whether a user gazes at a specific object (region) or not. Also, precisely establish towards which precise region (secondary gaze region) of an object (primary gaze region) a person directly gazes. Figure 3 and paragraph [0071] describes regions may categorize objects themselves such as between bottles, cartons, food cans, etc.), wherein the at least one primary gaze region comprises a first area in an environment of the apparatus and the at least one secondary gaze region comprises a second area in the environment of the apparatus (Two interpretations of this subject matter is provided by the current application: remarks filed 7/7/2022 state that the first gaze regions are exampled to regard the straight-ahead view and secondary gaze regions are exampled to regard the car’s instrument panel, heads-up display, entertainment panel, side mirrors, rear view mirror. This implies a spatial relationship to define the first and secondary regions (and inherently temporally since a user cannot gaze at two different spatial locations at the same time). However, newly amended subject matter of claim 3 describes “if the gaze region and second gaze region are different” such subject matter is supported in pages 13-14 lines 29-37 and 1-3 of the current application’s originally filed specification which describes the first and second regions in an environment to be to be determined (including being different) based on gaze algorithms such that a region is selected based on a confidence signal. This implies a virtual/processing relationship to define the first and secondary regions. There is no support within the specification to describe first and secondary regions to be different in regions to a spatial relationship. Therefore, with said language in claim 3 this limits the scope of interpretation of the first and secondary regions to the second interpretation supported by the specification and not the first interpretation stated in the remarks. In light of the specification, prior art Schmidt figure 5 and paragraphs [0077]-[0078] describes S16 selection of multiple algorithms A1-A3 is made specified by analysis result in step S12. S20 or S24 selects a single algorithm of the plurality (paragraph [0079] describes to execute algorithms in parallel). S22 eye gaze mapping is performed on the basis of the selected algorithm in S20 or S24. S26 a quality or grade of the eye gaze mapping is checked (confidence). Eye gaze mapping is depicted in figures 2-3 and described in paragraph [0069] to regard a point/object at which a user is gazing. Paragraph [0048] describes the point at which a user’s gazes to regard a region. Therefore, performing parallel or reperforming algorithms based on confidence score is a description of a first and second gaze region.); and 
performing at least one action based on the determination of the gaze region (Paragraphs [0002]-[0003] describes examples of the outcome of the mapping utilizes for determining which supermarket shelf items are viewed more or less frequently.); 
wherein the gaze region is determined using a first gaze estimation algorithm and/or a second gaze estimation algorithm (Paragraph  [0047] describes selecting algorithms based on particularly situations such as for face recognition, recognition of eyes, gestures or the like. Paragraph [0048] describes an example of selecting a first algorithm to determine whether a user gazes at a specific object or not with a simpler algorithm with lower precision compared with another (second) algorithm to precisely establish which precise region of an object a person directly gazes (describing selecting algorithms based on precision/resolution requirements of the region). Figure 5 and paragraph [0078] describes optional step S26 wherein selection of the algorithm for eye gaze mapping may be choice in relation to quality or grade (describing selecting algorithms based on confidence). While the previous examples are specifically identified it should be noted the art as a whole regards a plurality of different means to select between multiple algorithms for gaze mapping (estimation).).
Regarding independent claim 24, Schmidt discloses a non-transitory computer readable storage medium comprising instructions which, when executed by at least one processor, cause the at least one processor to: (paragraph [0058] describes the processor to execute program code stored in data memory as described in paragraph [0057]. Figure 4 depicts memory 28.)
determine a gaze region of a user among a plurality of regions associated with the apparatus, wherein the plurality of regions comprises at least one primary gaze region and at least one secondary gaze region (Paragraph [0048] describes to determine whether a user gazes at a specific object (region) or not. Also, precisely establish towards which precise region (secondary gaze region) of an object (primary gaze region) a person directly gazes. Figure 3 and paragraph [0071] describes regions may categorize objects themselves such as between bottles, cartons, food cans, etc.), wherein the at least one primary gaze region comprises a first area in an environment of the apparatus and the at least one secondary gaze region comprises a second area in the environment of the apparatus (Two interpretations of this subject matter is provided by the current application: remarks filed 7/7/2022 state that the first gaze regions are exampled to regard the straight-ahead view and secondary gaze regions are exampled to regard the car’s instrument panel, heads-up display, entertainment panel, side mirrors, rear view mirror. This implies a spatial relationship to define the first and secondary regions (and inherently temporally since a user cannot gaze at two different spatial locations at the same time). However, newly amended subject matter of claim 3 describes “if the gaze region and second gaze region are different” such subject matter is supported in pages 13-14 lines 29-37 and 1-3 of the current application’s originally filed specification which describes the first and second regions in an environment to be to be determined (including being different) based on gaze algorithms such that a region is selected based on a confidence signal. This implies a virtual/processing relationship to define the first and secondary regions. There is no support within the specification to describe first and secondary regions to be different in regions to a spatial relationship. Therefore, with said language in claim 3 this limits the scope of interpretation of the first and secondary regions to the second interpretation supported by the specification and not the first interpretation stated in the remarks. In light of the specification, prior art Schmidt figure 5 and paragraphs [0077]-[0078] describes S16 selection of multiple algorithms A1-A3 is made specified by analysis result in step S12. S20 or S24 selects a single algorithm of the plurality (paragraph [0079] describes to execute algorithms in parallel). S22 eye gaze mapping is performed on the basis of the selected algorithm in S20 or S24. S26 a quality or grade of the eye gaze mapping is checked (confidence). Eye gaze mapping is depicted in figures 2-3 and described in paragraph [0069] to regard a point/object at which a user is gazing. Paragraph [0048] describes the point at which a user’s gazes to regard a region. Therefore, performing parallel or reperforming algorithms based on confidence score is a description of a first and second gaze region.); and 
perform at least one action based on the determination of the gaze region (Paragraphs [0002]-[0003] describes examples of the outcome of the mapping utilizes for determining which supermarket shelf items are viewed more or less frequently.); 
wherein the gaze region is determined using a first gaze estimation algorithm and/or a second gaze estimation algorithm (Paragraph  [0047] describes selecting algorithms based on particularly situations such as for face recognition, recognition of eyes, gestures or the like. Paragraph [0048] describes an example of selecting a first algorithm to determine whether a user gazes at a specific object or not with a simpler algorithm with lower precision compared with another (second) algorithm to precisely establish which precise region of an object a person directly gazes (describing selecting algorithms based on precision/resolution requirements of the region). Figure 5 and paragraph [0078] describes optional step S26 wherein selection of the algorithm for eye gaze mapping may be choice in relation to quality or grade (describing selecting algorithms based on confidence). While the previous examples are specifically identified it should be noted the art as a whole regards a plurality of different means to select between multiple algorithms for gaze mapping (estimation).).
Regarding claim 28, Schmidt discloses the system of claim 15, wherein the refined gaze region is a gaze point of the user (Paragraph [0048] describes an example of selecting a first algorithm to determine whether a user gazes at a specific object or not with a simpler algorithm with lower precision compared with another (second) algorithm to precisely establish which precise region (refined gaze region) of an object a person directly gazes).

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 11-14, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Drozdov et al. (US Patent Application Publication 2022/0050521), herein after referred to as Drozdov.
Regarding claim 6, Schmidt discloses the system of claim 1.
Schmidt does not specifically disclose wherein the first gaze estimation algorithm is configured to determine the gaze region by determining a pupillary position of at least one eye of the user with respect to a plurality of facial landmarks.
Drozdov discloses wherein a gaze estimation algorithm is configured to determine a gaze region by determining a pupillary position of at least one eye of the user with respect to a plurality of facial landmarks, optionally at least three facial landmarks (Paragraphs [0005] and [0026]-[0027] describes a system/method for providing a point of reference based on gaze includes pupil contour/pupillary position detection relating towards facial-landmarks. Paragraph [0084] describes facial landmarks as facial features extracted by the system and algorithms inherently related to the shape of the subject’s skull and facial muscle movement and used to compensate for the eyeball’s relocation and gaze direction change with respect to a base facial posture due to facial expressions. Examples are given such as eye brows (wo landmarks) and squinting (a third landmark) and relating said landmarks to the location of the eyeball.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Schmidt’s eye gaze algorithm(s) for determining point of reference with the known technique of determining a gaze region by determining a pupillary position of at least one eye of the user with respect to at least three facial landmarks yielding the predictable results compensating for eyeball’s relocation and gaze direction change with respect to a base facial posture due to facial expressions as disclosed by Drozdov (paragraph [0084]).
Regarding claim 8, Schmidt discloses the system of claim 7.
Schmidt does not specifically disclose wherein the first machine-learning based gaze estimation algorithm is trained based on a plurality of ground truth gaze locations generated by an apparatus rendering a visual stimulus.
Drozdov discloses wherein the machine-learning based gaze estimation algorithm is trained based on a [ ] ground truth gaze location generated by an apparatus rendering a visual stimulus, wherein the ground truth gaze location optionally comprise two-dimensional and/or three-dimensional locations (Paragraph [0090] reference system, methods, and programs for providing a point of reference in 3D and/or 2D plane can be used for mixed or layered reality applications using machine learning methods. Paragraph [0088] describes calibrations of the gaze algorithm via ground-truth location of a subject’s point of interest.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Schmidt’s generated points of interest locations (objects such as bottles, etc. described in paragraphs [0070]-[0071]) and at least one machine-learning algorithms (such as the first machine-learning based gaze estimation algorithm) with the known technique of identifying the locations of generated points of interest as 2D or 3D ground-truth locations to train/calibrate the machine learning algorithm yielding the predictable results of establishing optimal intrinsic eye parameters for the algorithm as disclosed by Drozdov (paragraph [0088]).
Regarding claim 11, Schmidt discloses the system of claim 10.
Schmidt does not specifically disclose wherein the second machine-learning based gaze estimation algorithm is trained based on a plurality of ground truth gaze locations generated by a display device rendering a visual stimulus.
Drozdov discloses wherein the machine-learning based gaze estimation algorithm is trained based on a [ ] ground truth gaze location generated by an apparatus rendering a visual stimulus, wherein the ground truth gaze location optionally comprise two-dimensional and/or three-dimensional locations (Paragraph [0090] reference system, methods, and programs for providing a point of reference in 3D and/or 2D plane can be used for mixed or layered reality applications using machine learning methods. Paragraph [0088] describes calibrations of the gaze algorithm via ground-truth location of a subject’s point of interest.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Schmidt’s generated points of interest locations (objects such as bottles, etc. described in paragraphs [0070]-[0071]) and at least one machine-learning algorithms (such as the second machine-learning based gaze estimation algorithm) with the known technique of identifying the locations of generated points of interest as 2D or 3D ground-truth locations to train/calibrate the machine learning algorithm yielding the predictable results of establishing optimal intrinsic eye parameters for the algorithm as disclosed by Drozdov (paragraph [0088]).
Regarding claim 12, Schmidt discloses the system of claim 1.
Schmidt does not specifically disclose further comprising an image capture device, wherein the system is further configured to determine the gaze region using the image capture device.
Drozdov discloses an eye-tracking system further comprising an image capture device, wherein the system is further configured to determine the gaze region using the image capture device (Paragraph [0005] describes an example of eye-tracking system utilizing an infrared light source which is directed at the eye and the reflected light is imaged onto a charge-injection CID or a charge-coupled device CCD array (examples of image capture devices) and described as a technology for accurate front camera view of the eye regarding corneal reflection detection.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Schmidt’s eye gaze detection system with the known technique of an image capture device yielding the predictable results of accurate front camera view imaging of the eye as disclosed by Drozdov (paragraph [0005]).
Regarding claim 13, Drozdov discloses the system of claim 1, further comprising an eye-tracking system comprising an image capture device and at least one illuminator, wherein the system is configured to determine the gaze region using the eye-tracking system (Paragraph [0005] describes an example of eye-tracking system utilizing an infrared light source which is directed at the eye and the reflected light is imaged onto a charge-injection CID or a charge-coupled device CCD array (examples of image capture devices) and described as a technology for accurate front camera view of the eye regarding corneal reflection detection.).
Regarding claim 14, Drozdov discloses the system of claim 13, wherein the at least one primary gaze region comprises locations that produce at least one corneal reflection detectable by the eye-tracking system when the user looks at such locations (Paragraph [0005] describes an example of eye-tracking system utilizing an infrared light source which is directed at the eye and the reflected light is imaged onto a charge-injection CID or a charge-coupled device CCD array (examples of image capture devices) and described as a technology for accurate front camera view of the eye regarding corneal reflection detection.).
Regarding claim 26, Drozdov discloses the system of claim 6, wherein the plurality of facial landmarks comprise at least three facial landmarks (Paragraph [0090] reference system, methods, and programs for providing a point of reference in 3D and/or 2D plane can be used for mixed or layered reality applications using machine learning methods. Paragraph [0088] describes calibrations of the gaze algorithm via ground-truth location of a subject’s point of interest.).
Regarding claim 27, Drozdov discloses the system of claim 8, wherein the ground truth gaze locations comprise two-dimensional locations and/or three-dimensional locations (Paragraph [0090] reference system, methods, and programs for providing a point of reference in 3D and/or 2D plane can be used for mixed or layered reality applications using machine learning methods. Paragraph [0088] describes calibrations of the gaze algorithm via ground-truth location of a subject’s point of interest.).

5.		Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Weber et al. (US Patent Application Publication 2016/0195924), herein after referred to as Weber.
Regarding claim 9, Schmidt discloses the system of claim 1.
Schmidt does not specifically disclose wherein the second gaze estimation algorithm comprises a pupil centre cornea reflection (“PCCR”) algorithm.
Weber discloses wherein a gaze estimation algorithm comprises a pupil centre cornea reflection “PCCR” algorithm (Paragraph [0103] reference gaze tracker algorithm can determine the user’s gaze direction using pupil-centre-corneal-reflection PCCR method.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to try Schmidt’s at least one gaze estimation algorithm (such as the second gaze estimation algorithm) with the known technique of pupil-centre-corneal-reflection PCCR method yielding the predictable results of performing eye or gaze tracking disclosed by Weber as a suitable eye tracking algorithm well known in the art (paragraph [0103]).

6.		Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Weber et al. (US Patent Application Publication 2016/0195924), herein after referred to as Weber.
Regarding claim 19, Schmidt discloses the system of claim 18.
Schmidt does not specifically disclose wherein, if the gaze region is a secondary gaze region, performing the at least one action comprises reducing the brightness of the display device.
Sun discloses wherein, if the determined gaze region is a secondary gaze region, performing at least one action comprises reducing the brightness of the display device (Paragraph [0024] describes to reduce the brightness of non-gaze regions (secondary gaze region). Paragraphs [0058]-[0062] describes reducing of the non-gaze region will reduce power consumption on the premise of ensuring display quality.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Schmidt’s display with the known technique of a secondary gaze region comprising a user’s gaze wherein the non-gaze region of the display is reduced in brightness yielding the predictable results of reducing power consumption on the premise of ensuring display quality as disclosed by Sun (paragraph [0062]).

7.		Claims 20 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Matsuoka (US Patent Application Publication 2014/0035818).
Regarding claim 20, Schmidt discloses the system of claim 1.
Schmidt does not specifically disclose wherein, if the gaze region is a secondary gaze region, performing the at least one action comprises: determining if the secondary gaze region is associated with a user input device associated with the apparatus; and: 
in response to determining that the secondary gaze region is associated with the user input device, highlighting at least part of the user input device.
Matsuoka discloses wherein, if the determined gaze region is a gaze region, performing at least one action comprises: determining if the gaze region is associated with a user input device associated with the apparatus; and: in response to determining that the secondary gaze region is associated with the user input device, highlighting at least part of the user input device (Figure 3 reference keyboard 302 described in paragraph [0039]-[0040] to be backlit by layer 303 controlled by controller 306 to illuminate when a user’s eyes are directed or are about to be directed toward the keyboard and controlled to be n an off-state when the user’s eyes are directed away from the keyboard.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Schmidt’s input interface (figure 4 reference user interface 32 exampled in paragraph [0076] as a keyboard) with the known technique of being illuminated by a backlight when a user’s eyes are directed or about to be directed towards the keyboard and not illuminated when the user’s eyes are not directed towards the keyboard yielding the predictable results of reducing power consumption by keeping light sources on only when need to help the user visually confirm key locations while interacting with computer system as disclosed by Matsuoka (paragraph [0040]).
Regarding claim 29, Matsuoka discloses the system of claim 20, wherein highlighting at least part of the user input device comprises activating built-in illumination of the user input device, and wherein the user input device comprises a keyboard and/or a pointing device (Figure 3 reference keyboard 302 described in paragraph [0039]-[0040] to be backlit by layer 303 controlled by controller 306 to illuminate when a user’s eyes are directed or are about to be directed toward the keyboard and controlled to be n an off-state when the user’s eyes are directed away from the keyboard.).

8.		Claims 21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Baran et al. (US Patent Application Publication 2018/0302556), herein after referred to as Baran.
Regarding claim 21, Schmidt discloses the system of claim 1.
Schmidt does not specifically disclose wherein: the apparatus is a computer associated with a vehicle; the first area in the environment of the apparatus corresponds to a straight-ahead view, an instrument panel and/or entertainment panel of the vehicle; and the second area in the environment of the apparatus corresponds to a side-view mirror and/or rear-view mirror of the vehicle.
Baran discloses wherein: the apparatus is a computer associated with a vehicle; the at least one primary gaze region corresponds to a straight-ahead view, an instrument panel and/or entertainment panel of the vehicle; the at least one secondary gaze region corresponds to a side-view mirror and/or rear-view mirror of the vehicle; and performing said at least one action optionally comprises causing the computer to: control an illumination level of the instrument panel and/or entertainment panel; and/or generate at least one audio or visual signal to direct the attention of the user to the straight-ahead view, instrument panel, entertainment panel, side-view mirror and/or rear-view mirror (Figures 9A-9C reference side mirrors 918 and 920, rear view mirror 916, dash display 912, navigation display 914, and HUD 910 described in paragraphs [0140]-[0142] to implement a gaze tracking based warning system of a vehicle when a user is gazing forward and a hazard exists at the left side/rear of the automobile the warning system provides a warning at the HUD (forward gaze direction) and left side view mirror. Please note the described example is the opposite of the claim language wherein the hazard exists in front of the vehicle and the driver is viewing the side/rear mirrors. However, paragraph [0142] additionally discloses that the warning to placed in the gaze of the user is more likely to be recognized to inform/focus their attention to the hazard currently not in their gaze direction. Figure 9C and paragraph [0144] emphasizes that the warning system is displayed (controlled illumination level if a visual signal described in paragraph [0141] as a flashing light) at an appropriate location for a sensed hazard (describing inclusion of situations such as viewing rear mirror for a hazard in the front.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Schmidt’s eye gaze system with the known technique of being implemented in a vehicle warning system such that when the at least one primary gaze region corresponds to a straight-ahead view, an instrument panel and/or entertainment panel of the vehicle; the at least one secondary gaze region corresponds to a side-view mirror and/or rear-view mirror of the vehicle; and performing said at least one action optionally comprises causing the computer to: control an illumination level of the instrument panel and/or entertainment panel; and/or generate at least one audio or visual signal to direct the attention of the user to the straight-ahead view, instrument panel, entertainment panel, side-view mirror and/or rear-view mirror yielding the predictable results of focusing a driver’s attention to a hazard currently not in their gaze direction at disclosed by Baran (paragraph [0142]).
Regarding claim 30, Baran discloses the system of claim 21, wherein performing the at least one action comprises causing the computer to:
control an illumination level o the instrument panel and/or entertainment panel; and/or
generate at least one audio or visual signal to direct the attention of the user to the straight-ahead view, instrument panel, entertainment panel, side-view mirror and/or rear-view mirror (Figures 9A-9C reference side mirrors 918 and 920, rear view mirror 916, dash display 912, navigation display 914, and HUD 910 described in paragraphs [0140]-[0142] to implement a gaze tracking based warning system of a vehicle when a user is gazing forward and a hazard exists at the left side/rear of the automobile the warning system provides a warning at the HUD (forward gaze direction) and left side view mirror. Please note the described example is the opposite of the claim language wherein the hazard exists in front of the vehicle and the driver is viewing the side/rear mirrors. However, paragraph [0142] additionally discloses that the warning to placed in the gaze of the user is more likely to be recognized to inform/focus their attention to the hazard currently not in their gaze direction. Figure 9C and paragraph [0144] emphasizes that the warning system is displayed (controlled illumination level if a visual signal described in paragraph [0141] as a flashing light) at an appropriate location for a sensed hazard (describing inclusion of situations such as viewing rear mirror for a hazard in the front.).

Response to Arguments
9.		Applicant's arguments filed 7/7/2022 have been fully considered and relate towards newly amendment subject matter. 
Two interpretations of this subject matter is provided by the current application: remarks filed 7/7/2022 state that the first gaze regions are exampled to regard the straight-ahead view and secondary gaze regions are exampled to regard the car’s instrument panel, heads-up display, entertainment panel, side mirrors, rear view mirror. This implies a spatial relationship to define the first and secondary regions (and inherently temporally since a user cannot gaze at two different spatial locations at the same time). 
However, newly amended subject matter of claim 3 describes “if the gaze region and second gaze region are different” such subject matter is supported in pages 13-14 lines 29-37 and 1-3 of the current application’s originally filed specification which describes the first and second regions in an environment to be to be determined (including being different) based on gaze algorithms such that a region is selected based on a confidence signal. This implies a virtual/processing relationship to define the first and secondary regions. 
There is no support within the specification to describe first and secondary regions to be different in regions to a spatial relationship. Therefore, with said language in claim 3 this limits the scope of interpretation of the first and secondary regions to the second interpretation supported by the specification and not the first interpretation stated in the remarks. 
In light of the specification, prior art Schmidt figure 5 and paragraphs [0077]-[0078] describes S16 selection of multiple algorithms A1-A3 is made specified by analysis result in step S12. S20 or S24 selects a single algorithm of the plurality (paragraph [0079] describes to execute algorithms in parallel). S22 eye gaze mapping is performed on the basis of the selected algorithm in S20 or S24. S26 a quality or grade of the eye gaze mapping is checked (confidence). Eye gaze mapping is depicted in figures 2-3 and described in paragraph [0069] to regard a point/object at which a user is gazing. Paragraph [0048] describes the point at which a user’s gazes to regard a region. Therefore, performing parallel or reperforming algorithms based on confidence score is a description of a first and second gaze region.
		This action is final necessitated by amendment.

Conclusion
10.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622